DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.  Claims 1-6 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims are indefinite as to “a soft ice cream product of the yogurt-style fermented milk type.
If Applicant intends a frozen yogurt then this should be clearly set forth.  Ice cream is not yogurt.  It appears Applicant intends an ice cream type product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otten et al (Netherlands Milk and Dairy Journal) in view of Marchal (WO 2004/103082), Guo et al (CN 201640346), and Lee et al (Asian-Aust. J. Anim. Sci.). 
As to claims 1-6, Otten et al disclose an accelerated production of stirred yogurt. Otten et al teach the heat treatment of milk, the addition of S. thermophilus and L. delbrueckii ssp bulgaricus, and the stirring of the mixture (see entire document).  In traditional fermentation, 0.0025% concentrated starter is used and fermentation until coagulation takes approximately 8 hours. When using an inoculation percentage of 20% of concentrated starter, fermentation time until coagulation is reduced to approximately 2 hours.  It is outlined that the use of higher concentrations of concentrated starter cultures is too expensive. As an alternative, the preparation of a preculture grown from a starter culture is described, which should be in the exponential growth phase in order to avoid bitterness. High inoculation rates (15%) reduce the fermentation time without changing the quality in comparison to traditional batch cultivation. CFU/ml is not indicated.
Otten et al disclose that stirred yogurt is traditionally produced in a batchwise process by fermenting milk in large vessels after inoculation of low amounts of starter culture (0.0025%), wherein S. thermophilus and L. delbrueckii ssp bulgaricus are employed due to proto-cooperation. In Fig. 1 it is shown that the duration of such traditional fermentation is approximately 8 hours until coagulation and approximately 13 hours until a pH<4.5 is reached. Using a high inoculation percentage of 20% of a preculture, fermentation can be accelerated to 2 hours until coagulation and 4.5 hours until a pH<4.5 is reached. It is outlined that a further increase of inoculation rate would be too expensive.
Furthermore, in Otten et al it is outlined that in the range of 24-44°C the growth rate of the lactic acid bacterial strains can be varied by a factor of about 8 making the temperature a suitable control variable.
In view of this disclosure, the person skilled in the art would likewise arrive at the teaching of step e, since the person skilled in the art is aware that after addition of the starter culture, the micro-organisms have to be distributed in the milk base (step e1), while excessive stirring is to be avoided since the strains are sensitive to oxygen (step e2).
The claims appear to differ as to the specific recitation of CFU/ml rather than an inoculation percentage and the specific recitation of conventional steps.
Otten et al disclose that one solution to the problem of increasing fermentation speed is by increasing inoculation percentage. The only limitation with respect to the amount of inoculation thereby appears to be of financial - not of technical - nature.  Since the fermentation time in Otten et al and the present application are comparable (approximately 3 hours), it can be assumed that the claimed CFU/ml would be inherent and/or obvious to that of Otten et al.
Marchal et al disclose a starter culture for direct inoculation of milk base comprising lactic acid bacteria and yeast lysate in a ratio of (2x1013 bacteria/1 g yeast lysate) (see entire translation). In claim 19 it is specified that the yeast lysate may not exceed 0.6g/l, limiting the amount of bacteria to 1.2x1013 bacteria/l corresponding to 1.2x1010 bacteria/ml. The starter culture speeds up acidification, which reduces probability of contamination with spores and phages and makes the production more cost-efficient.  Marchal et al teach a temperature of 40°C for making yogurt (Examples 1 and 2).  
Furthermore, Marchal et al disclose inoculi for lactic acid fermentation comprising up to 1013 CFU/g and methods in which inoculation rate is up to 1.2 x 1010 CFU/ml (value derived from the ratio of (bacteria/yeast lysate) of 2x1013/1g given in claim 1 and claim 19 limiting the amount of yeast lysate employed to 0.6g/l fermentation medium).  Marchal et l disclose the inoculi in the context of speeding up acidification in lactic acid fermentations in order to avoid contamination with spores and phages and of making the production process more cost-efficient. Hence, the teaching of Marchal et al provides the person skilled in the art with upper boundaries of CFU/ml which are still technically feasible. Although Marchal et al does not specifically relate to the production of stirred liquid fermented milk products, one of ordinary skill in the art would immediately know that the inoculi described in Marchal et al are suitable for such processes.
As to claim 4, the addition of sugar is not described to bring forth any additional effect. The addition of sugar is conventional in the art.
As to claim 5, a person skilled in the art is aware of different types of heating and would choose a heating system according to his needs.
As to claim 6, the additional steps specified are considered to relate to common practice in order to avoid formation of lumps when adding a starter e.g. in form of a dry powder.
The combination of yogurt-making and ice-cream production is known from Guo et al (CN 201640346) (see entire document).
A skilled person in the field of producing stirred yogurt knows that the fermentation time depends on the fermentation temperature (see e.g. Otten et al, p.28: par.l).  When posed with the problem of performing an accelerated lactic acid fermentation, choosing a temperature corresponding to a fast fermentation would be obvious.  Lee et al outlines that heat treatment prior to culture addition helps to remove dissolved oxygen since yogurt starter cultures are sensitive to oxygen. Knowledge of this teaching would prompt the person skilled in the art not to stir the heat-treated milk base before addition of starter culture, but keep the milk base "stationary" in order to allow dissolved oxygen to escape.  Lee et al teach an incubation temperature of 40-45°C (see Figure 1).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use any of the conventional steps as taught by Marchal (WO 2004/103082), Guo et al (CN 201640346), and Lee et al (Asian-Aust. J. Anim. Sci.) in that of Otten et al because the use of conventional and well-recognized process steps in the production of a fermented milk product is expected, well-within the skill of the art, and obvious to one of ordinary skill in the art.  In the absence of a showing to the contrary, it is not seen how the claimed invention patentably differs from that of the prior art.  Applicant is using known components and process steps for their art-recognized function to obtain expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 2, 2022